IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,985-01


EX PARTE JOHN PAUL YOUNGBLOOD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 35,132-A IN THE 66TH JUDICIAL DISTRICT COURT

FROM HILL COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to driving while
intoxicated and was sentenced to thirty years' imprisonment.  He did not appeal his  conviction.
	Applicant contends, inter alia, that his  trial counsel rendered ineffective assistance because
counsel advised him that he would receive ten years' probation if he pleaded guilty or true. 
Applicant also alleges that counsel erroneously advised him to waive his right to appeal, failed to
object to either the indictment or lack of indictment prior to trial, and failed to challenge a video tape
of the traffic stop on the basis that it had been tampered with.  
	The habeas record contains no documents relating to Applicant's conviction or his habeas
allegations.  There is no charging instrument, no plea documents, no judgment and no trial docket. 
There is no affidavit from trial counsel, no answer from the State, and no findings of fact from the
trial court.
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order Applicant's trial counsel to file an affidavit responding to Applicant's claims of
ineffective assistance of counsel.  The trial court may use any means set out in Tex. Code Crim.
Proc. art. 11.07, § 3(d).  In the appropriate case, the trial court may rely on its personal recollection. 
Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall first supplement the habeas record with copies of the charging
instrument, the judgment, the trial docket, any plea papers including waivers and stipulations, and
any evidence introduced in support of Applicant's plea.  The trial court shall make findings of fact
as to whether the performance of Applicant's trial attorney was deficient and, if so, whether
counsel's deficient performance prejudiced Applicant.  The trial court shall also make any other
findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of
Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 


Filed: February 1, 2011
Do not publish